Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Yearly Report of MD Holdings Corp. (the “Company”) on Form 10-K for theyear endingDecember 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Marshall Davis, Chief Executive Officer and Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Yearly Report on Form 10-K for theyear endingDecember 31, 2008, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Yearly Report on Form 10-K for theperiod endingDecember 31, 2008, fairly presents, in all material respects, the financial condition and results of operations of MD Holdings Corp. MD Holdings, Corp. Date: March 9, 2009 By: /s/ Marshall Davis Marshall Davis Chief Executive Officer, Chief Financial Officer, Director and Principal Accounting Officer
